Title: From Alexander Hamilton to Jonathan Dayton, [30 March 1798]
From: Hamilton, Alexander
To: Dayton, Jonathan



Dear Sir
[New York, March 30, 1798]

Your letter of the 25th gave me much pleasure. The communication respecting certain papers is sufficient till we meet.
Our coincidence in opinion on public affairs was anticipated. Yet I am glad to hear it from yourself.
I preferred the idea of a “suspension of the Treaties” because it is a cooler and less unpopular mode of doing the same thing as to consider them as at an end. No declaration now can annul their antecedent validity, it can only look forward, and if suspended indefinitely they can only revive by a new Treaty which may or may not be made & may be whatever we think proper. In a popular Government appearances are a good deal.
I agree that our vessels ought to resist the search of French Cruisers when they can.
I agree that the President ought to have power to send out of the country suspected foreigners saving merchants who have six months by Treaty, which stipulation contemplating war must operate in the event contemplated. And let us perservere and set good examples.
The suspension of the naturalization act will also be prudent but I always wished that our naturalization acts had distinguished between the right to hold property & political privileges.
I approve extremely the idea of leading the public opinion. I wish all our friends to act on this ground & to take the “air imposant.”
Yrs truly
A H
March 30. 1798
